Exhibit 99.9 Advertisement Infosys Limited Regd. office: Electronics City, Hosur Road, Bangalore – 560 100, India. Audited Consolidated Financial Results of Infosys Limited and its subsidiaries for the quarter and nine months ended December 31, 2011 prepared in compliance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS) (in crore, except per share data) Particulars Quarter ended December 31, Quarter ended September30, Quarter ended December 31, Nine months ended December 31, Year ended March 31, Revenues Cost of sales Gross profit Selling and marketing expenses Administrative expenses Operating profit Other income Profit before income taxes Income tax expense Net profit Paid-up equity share capital (par value 5/- each, fully paid) Share premium, retained earnings and other components of equity* Earnings per share (par value 5/- each) Basic Diluted Total Public Shareholding# Number of shares Percentage of shareholding Promoters and Promoter Group Shareholding Pledged / Encumbered Number of shares – Percentage of shares (as a % of the total shareholding of promoter and promoter group) – Percentage of shares (as a % of the total share capital of the company) – Non-encumbered Number of shares Percentage of shares (as a % of the total shareholding of promoter and promoter group) Percentage of shares (as a % of the total share capital of the company) * Represents the previous accounting year balance as required under Clause 41 of the listing agreement. # Total Public Shareholding as defined under Clause 40A of the Listing Agreement excludes shares held by founders and American Depository Receipt Holders 1. The audited consolidated financial statements for the quarter and nine months ended December 31, 2011 have been taken on record by the Board of Directors at its meeting held on January 12, 2012. The statutory auditors have expressed an unqualified audit opinion. The information presented above is extracted from the audited consolidated financial statements. The consolidated financial statements are prepared in accordance with International Financial Reporting Standards as issued by International Accounting Standards Board (IFRS). 2. An interim dividend of 15/- per equity share was declared on October 12, 2011 and paid on October 24, 2011. The interim dividend declared in the previous year was 40/- per equity share, which included a 30th year special dividend of 30/- per equity share. (in ) Particulars Quarter ended December 31, Quarter ended September 30, Quarter ended December 31, Nine months ended December 31, Year ended March 31, Dividend per share (par value 5/- each) Interim dividend – – 30th year special dividend – Final dividend – Total dividend – – 3. Other information (Consolidated – Audited) (in crore) Particulars Quarter ended December 31, Quarter ended September 30, Quarter ended December 31, Nine months ended December 31, Year ended March 31, Staff costs Items exceeding 10% of aggregate expenditure – Details of other income: Interest on deposits with banks and others Income from available-for-sale financial assets/investments 11 7 1 23 23 23 Miscellaneous income, net 5 3 1 14 6 13 Gains/(losses) on foreign currency 16 1 42 Total 4. Audited Financial Results of Infosys Limited (Standalone Information) (in crore) Particulars Quarter ended December 31, Quarter ended September 30, Quarter ended December 31, Nine months ended December 31, Year ended March 31, Revenues Profit before tax Profit after tax Note: The audited results of Infosys Limited for the above mentioned periods are available on our website www.infosys.com. The information above has been extracted from the audited financial statements as stated. 5. Information on investor complaints pursuant to Clause 41 of the Listing Agreement for the quarter ended December31, 2011 Nature of complaints received Opening balance Additions Disposal Closing balance Non receipt of dividend/Annual report related – – 6. Segment Reporting (in crore) Particulars Quarter ended December 31, Quarter ended September 30, Quarter ended December 31, Nine months ended December 31, Year ended March 31, Revenue by industry segment Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL) Total Less: Inter-segment revenue – Net revenue from operations Segment profit before tax, depreciation and non-controlling interest : Financial services and insurance (FSI) Manufacturing enterprises (MFG) Energy, utilities and telecommunication services (ECS) Retail, logistics, consumer product group, life sciences and health care enterprises (RCL) Total Less: Other un-allocable expenditure Add: Un-allocable other income Profit before tax and non-controlling interest Notes on segment information Principal segments The company’s operations predominantly relate to providing technology services, delivered to clients globally, operating in various industry segments. Accordingly, revenues represented along industries served constitute the primary basis of the segmental information set out above. Segmental capital employed Assets and liabilities used in the company’s business are not identified to any of the reportable segments, as these are used interchangeably between segments. Management believes that it is not practicable to provide segment disclosures relating to total assets and liabilities since a meaningful segregation of the available data is onerous. The previous period figures, extracted from audited financial statements, have been presented after incorporating necessary reclassification adjustments pursuant to changes in reportable segments. By order of the Board for Infosys Limited Bangalore, India S. D. Shibulal January 12, 2012 Chief Executive Officer and Managing Director The Board has also taken on record the unaudited consolidated results of Infosys Limited and its subsidiaries for the three months and nine months ended December 31, 2011, prepared as per International Financial Reporting Standards (IFRS). A summary of the financial statements is as follows: (in US$ million, except per ADS data) Particulars Quarter ended December 31, Quarter ended September 30, Quarter ended December 31, Nine months ended December 31, Year ended March 31, Revenues Cost of sales Gross profit Net profit Earnings per American Depositary Share (ADS) Basic Diluted Total assets Cash and cash equivalents including available-for-sale financial assets and certificates of deposit Statements in connection with this release may include forward-looking statements within the meaning of U.S. Securities laws intended to qualify for the ‘safe harbor’ under the Private Securities Litigation Reform Act. These forward-looking statements are subject to risks and uncertainties including those described in our SEC filings available at www.sec.gov including our Annual Report on Form 20-F for the year ended March 31, 2011, and our other recent filings, and actual results may differ materially from those projected by forward-looking statements. We may make additional written and oral forward-looking statements but do not undertake, and disclaim any obligation, to update them.
